         Case 2:21-mj-00042-kjd Document 1-3 Filed 05/04/21 Page 1 of 14




                                           AFFIDAVIT

       I, Christopher May, being duly sworn, depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property -- an

electronic device -- which is currently in law enforcement possession, and the extraction from

that property of electronically stored information described in Attachment B.

       2.      I am a Task Force Officer (TFO) with the Drug Enforcement Administration

(DEA), assigned to the DEA's Burlington Resident Office (BRO). I was deputized as a federal

TFO pursuant to Title 21, United States Code, Section 878 on May 3, 2018, and I am designated

by the Attorney General, through approved delegations of authority, to execute and serve search

warrants and arrest warrants issued under the authority of the United States. I am currently

employed with the Essex Police Department and have been since 2009. Presently, I am assigned

to the Detective Bureau. I completed the Basic Training Course at the Vermont Police Academy

and graduated in 2006. I have attended specialized trainings dealing with drug investigations and

drug trafficking, including the DEA basic narcotic investigation school. I have been involved in

numerous drug investigations leading to the arrest and prosecution of subjects. I have

participated in the execution of numerous search warrants leading to the recovery of controlled

substances. I have written affidavits in support of search and arrest warrants, and I frequently use

informants and other confidential sources of information. In the course of my work, I have

gained an understanding of current technology, including smartphones, for the purpose of

investigating drug-related crimes.




                                                 1
            Case 2:21-mj-00042-kjd Document 1-3 Filed 05/04/21 Page 2 of 14




       3.       The property to be searched is a cellular telephone (Target Device 1) associated

with Sonya WOOD. As described below, there is probable cause to believe that in the spring of

2021, Sonya WOOD distributed, possessed with intent to distribute, and conspired to distribute

and/or possess with intent to distribute controlled substances, including methamphetamine, a

schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a) and 846, and that Target

Device 1 constitutes an instrumentality of those crimes and contains evidence of those crimes.

       4.       The information contained within this affidavit is based upon my own training,

experience, and investigation, as well as information conveyed to me by other law enforcement

officers. Because this affidavit is being submitted for the limited purpose of securing the

requested warrant, I have not included every fact known to me concerning this investigation.

                 IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       5.       Target Device 1 is a Motorola telephone with a white back. Target Device 1 is

currently in the custody of the Williston, Vermont Police Department.

       6.       The applied-for warrant would authorize the forensic examination of Target

Device 1 for the purpose of identifying electronically stored data particularly described in

Attachment B.

                                      PROBABLE CAUSE

                    Stolen Property Investigation and Seizure of Backpacks

       7.       I learned the following information from Williston Police Officer Richard

Greenough as well as from my review of documents related to this investigation. On April 18,

2021, at approximately 3:15 AM, Williston Police responded to 74 Chelsea Place in the town of

Williston for a report of the resident who had observed a male and a female on a video

surveillance camera. The resident, who identified himself, advised dispatch that he received an



                                                 2
         Case 2:21-mj-00042-kjd Document 1-3 Filed 05/04/21 Page 3 of 14




alert on his web cam and saw two people, a male and a female, in the area of his residence. The

resident further advised that he observed a female who was wearing what he thought was a

raincoat and carrying a backpack.

        8.      Williston Police Officers Greenough and John Hamlin arrived in the vicinity of

Chelsea Place shortly thereafter and met with Sonya WOOD and Ryan LAFLIN at 30 Chelsea

Place in Williston, Vermont. LAFLIN and WOOD are both known to Officer Hamlin through

previous law enforcement contact. WOOD and LAFLIN were asked if they were staying at 30

Chelsea Place, and WOOD responded by saying that she and LAFLIN were staying at the Home

2 Suites hotel in Williston. WOOD offered to show a confirmation reservation, which was on her

phone. WOOD thought her phone was in a gray L.L. Bean brand backpack, which was partially

tucked under a vehicle parked in the driveway of the residence located at 30 Chelsea Place. A

second backpack, a black Oakley brand backpack, was also found partially tucked under the

same vehicle. The clothing worn by WOOD matched that of the description provided by the

resident at 74 Chelsea Place.

        9.      Officer Greenough asked for consent to search the backpacks for stolen property.

WOOD deferred to LAFLIN, claiming the backpacks were his, and LAFLIN subsequently

denied consent. Both backpacks were seized by Officer Greenough, and WOOD was cited for a

condition of release violation. 1

        10.     Once LAFLIN and WOOD were released, Officer Greenough returned to Chelsea

Place to conduct a canvas of the area to see if other items had been stolen. Officer Greenough,




1
  On March 29, 2021, conditions ofreleased were imposed on WOOD in Vermont state court.
These conditions of release stem from 16 counts of identity theft, two violations of conditions of
release, nine counts of fraudulent possession of a credit card, possession of heroin, and
possession of methamphetamine. These charges remain pending in Vermont state court.

                                                3
         Case 2:21-mj-00042-kjd Document 1-3 Filed 05/04/21 Page 4 of 14




through further investigation, observed two open, Adidas brand shoe boxes on the ground in the

area around 74 and 78 Chelsea Place. Officers also observed that 78 Chelsea Place had its

garage door open and a vehicle parked in the garage. 78 Chelsea Place also had a security

camera pointed toward the driveway.

        11.    The resident at 78 Chelsea Place later advised other Williston Police Department

officers that two pairs of Adidas sneakers and a cell phone had been taken from his vehicle. The

resident also provided video footage of WOOD and LAFLIN entering the garage of 78 Chelsea

Place wearing backpacks. Officer Greenough reviewed this video and observed WOOD was in

possession of the gray L.L. Bean brand backpack.

       12.     When Officer Greenough examined the gray L.L. Bean brand backpack, he

observed what appeared to be the sole of a shoe through an opening in the backpack. This sole

was consistent with the type of shoes reported stolen from the resident at 78 Chelsea Place.

          Search of L.L. Bean Brand Backpack and Seizure of Methamphetamine

       13.     On April 23, 2021, Officer Greenough applied for and was granted a State of

Vermont search warrant for the aforementioned backpacks. Also on April 23, 2021, Officer

Greenough executed the warrant and located suspected methamphetamine within the gray L.L.

Bean brand backpack. Officer Greenough showed me four knotted bags, one plastic pouch, and a

plastic container, each of which contained a white crystalline substance. I weighed the four

knotted bags, the plastic pouch, and the plastic container, which yielded a collective aggregate

weight of approximately 152.6 grams. I conducted a field test on the substances contained within

each of the four knotted bags, the plastic pouch, and the plastic container, and each field test

yielded a positive indication for the presumptive presence of methamphetamine. Officer

Greenough advised the suspected methamphetamine was seized from the gray L.L. Bean brand



                                                  4
         Case 2:21-mj-00042-kjd Document 1-3 Filed 05/04/21 Page 5 of 14




backpack. The gray L.L. Bean brand backpack also contained WOOD's Vermont-issued

photographic identification, $876.00 in U.S. currency, and Target Device 1 (a Motorola

telephone).

       14.     Based on my training and experience, as well as my participation in this

investigation, I believe that the quantity of methamphetamine seized and the manner in which it

was packaged are consistent with distribution rather than personal use. In addition, I believe the

presence of $876.00 in U.S. currency further suggests that WOOD and LAFLIN were engaged in

selling methamphetamine.

                       Prior Interview with Sonya WOOD (May 2020)

       15.     Previously, on May 11, 2020, Special Agent Kevin Kadish and TFO Dwayne

Mellis of the DEA BRO and other law enforcement officers conducted an interview with Sonya

WOOD at the Rutland (Vermont) Police Department. I have reviewed a report of this interview.

WOOD had been arrested by Rutland City Police Detective Emilio Rosario, and she agreed to

waive her Miranda rights and speak with law enforcement. Detective Rosario advised SA

Kadish and TFO Mellis that WOOD had approximately nine grams of suspected

methamphetamine at the time of her arrest.

       16.     During the interview, which was recorded, WOOD advised, among other things,

that she purchased methamphetamine from Andrew GOODMAN. 2 WOOD said that

GOODMAN sold "8 balls," which, based on my training and experience, commonly refers to 3.5

gram quantities, of methamphetamine for $200, whether WOOD purchased one at a time or four




2
 On December 28, 2020, Andrew GOODMAN appeared before U.S. District Court Judge
Christina Reiss, in the District of Vermont. At that time, GOODMAN pled guilty to Possession
with Intent to Distribute 500 grams or more of a mixture and substance containing
methamphetamine.
                                                 5
        Case 2:21-mj-00042-kjd Document 1-3 Filed 05/04/21 Page 6 of 14




at a time. WOOD stated that GOODMAN's phone number was 802-353-6084. WOOD also

stated that she used Facebook Messenger to contact GOODMAN to arrange the purchase of

methamphetamine.

       17.    WOOD also allowed law enforcement to review the contents of her cellular

device. Among other communications, law enforcement reviewed several Facebook Messenger

conversations between WOOD and a Facebook Messenger user who WOOD identified as

GOODMAN on WOOD's cellular phone. Some of those communications are referenced in the

following paragraphs.

       18.    For example, WOOD and GOODMAN had the following Facebook Messenger

communication dated May 7, 2020:

       WOOD:                I need 3 bs plz.

       GOODMAN:             Ok

       GOODMAN:             Leaving now

       GOODMAN:             I'm at mcds ... ?

       GOODMAN:             Don't see you will have to catch you on the way back

       WOOD:                I'm at people's united

       WOOD:                Can you swing by herr

       19.    Based on my training, experience, and knowledge of this investigation, I believe

this is a drug-related conversation. WOOD asked GOODMAN for "3 bs" which I understand to

mean three balls of methamphetamine.

       20.    Additional Facebook Messenger communications between WOOD and

GOODMAN took place on Saturday, May 9, 2020. WOOD and GOODMAN appeared to




                                                6
        Case 2:21-mj-00042-kjd Document 1-3 Filed 05/04/21 Page 7 of 14




arrange to meet up via Facebook Messenger. Later in the day, after the meeting, they continued

to communicate via Facebook Messenger:

       WOOD:                 Did ujust get this? It's diffthan last
       GOODMAN:              Same stuff
       WOOD:                 Ok, it just tastes a lil diff could be just me lol
       GOODMAN:              Is it just at first then goes away?
       WOOD:                 Yeah

       GOODMAN:              Shit I probably had K on my finger when I weighed that out
       WOOD:                 Lol

       WOOD:                 What does that do to u?? Lmao never done it

       21.    Based on my training, experience, and knowledge of this investigation, I believe

this conversation between GOODMAN and WOOD is a drug-related conversation, and my

understanding of this conversation is that WOOD had purchased methamphetamine from

GOODMAN. However, the methamphetamine WOOD most recently purchased from

GOODMAN tasted different than previous methamphetamine GOODMAN

supplied. GOODMAN advised that he "probably had Kon my finger when I weighed that

out." I believe that GOODMAN means that, when he weighed and packaged the

methamphetamine he sold to WOOD, he had ketamine (which can be referred to as "K") on his

hand, and which may have altered the taste for WOOD. I know that Ketamine is a Schedule III

controlled substance.

       22.     The above conversations and interview demonstrate WOOD previously had used

a cellular device to procure and discuss controlled substances, specifically methamphetamine.




                                                 7
         Case 2:21-mj-00042-kjd Document 1-3 Filed 05/04/21 Page 8 of 14




       ADDITIONAL INFORMATION ABOUT NARCOTICS TRAFFICKERS

       23.     Based on my training and experience, I know the following:

               a.      People who participate in the distribution of controlled substances

frequently use cellular telephones, among other devices, to coordinate their unlawful activities

and to maintain contact with suppliers and consumers of illegal drugs.

               b.      Information stored on these devices constitutes evidence of drug

trafficking. Among other things, this evidence may include the telephone numbers assigned to

the communication devices, messages received by or sent from the devices, identification

numbers and other information contained in their electronic memories, and the records of

telephone numbers to which calls were placed and from which calls were received. The device

may also contain Global Positioning System (GPS) or other location information indicating

where the devices have traveled.

               c.      With their cellular phones, drug dealers often take photographs or videos

of drugs, drug paraphernalia, other members of their organizations, cash and assets obtained

from profits of drug sales, and locations associated with their illegal activity. These photographs

or videos may be stored in the memory of a cellular phone.

               d.      Data contained in a cellular telephone may reveal the physical location of

the cellular telephone at various times. For example, the latitude and longitude of the camera at

the time it takes a photograph may be contained in the metadata associated with the photograph.

Also, if a cellular telephone has GPS capabilities, which many do, additional information

regarding locations of the cellular telephone, while it follows GPS directions, may be recovered

from the device.




                                                 8
         Case 2:21-mj-00042-kjd Document 1-3 Filed 05/04/21 Page 9 of 14




        24.    Based on my knowledge and experience and direct participation in investigations

into the distribution of controlled substances, I also know that:

               a.    Distribution of controlled substances can be lucrative, and individuals who

engage in such conduct are capable of amassing tens of thousands of dollars or more in a short

period of time and often physically retain such currency for long periods of time, even after their

distribution activity has ceased;

               b.          It is common for sellers of controlled substances to put bank accounts,

assets, and cell phones in the names of associates or under fictitious names to avoid detection

and to conceal illegitimate income;

               c.          Controlled substance traffickers maintain and access books, records,

receipts, bills of sale, notes, ledgers, computer software, airline tickets, money orders, and other

records relating to the transportation, acquisition, and distribution of controlled substances and

proceeds, and much of this information is commonly stored electronically in cellular telephones

and other electronic devices capable of storing electronic data;

               d.          People engaged in criminal activity often spend the proceeds of their

criminal activity and maintain or access records of their expenditures on their cellular telephones

long after their criminal activity has ceased. They also maintain electronic records reflecting

communication with their criminal associates. Specifically, these records may include the

following:

                      1.          Records of income and expenses, such as profit and loss statements

and income and expense journals that reflect the expenditure of the proceeds of criminal activity;

                     11.          Evidence of the expenditure of the proceeds of criminal activity or

purchase of assets with the proceeds of criminal activity, such as invoices, receipts, rental



                                                    9
         Case 2:21-mj-00042-kjd Document 1-3 Filed 05/04/21 Page 10 of 14




statements, lease statements, travel records, earnest money agreements, escrow statements, and

real estate deeds;

                      111.            Records of the accumulation of assets acquired with the proceeds

of criminal activity, such as ledgers, balance sheets and financial statements, reflecting both

assets and liabilities;

                      1v.             Checking and savings account records consisting of monthly

statements, duplicate deposit slips, and canceled checks reflecting the deposit and disbursement

of the proceeds of criminal activity; and

                          v.          Drug traffickers frequently take, or cause to be taken, photographs

of themselves, their associates, their property, and their product. These traffickers may maintain

these photographs electronically in their cellular telephones. I know, based on my training and

experience, that unexplained wealth is evidence of crimes including trafficking in controlled

substances.

                                             TECHNICAL TERMS

        25.     Based on my training and experience, I use the following technical terms to

convey the following meanings:

                a.             Cellular telephone: a cellular telephone (or mobile telephone, or wireless

telephone) is a handheld wireless device used for voice and data communication through radio

signals. These telephones send signals through networks of transmitter/receivers, enabling

communication with other wireless telephones or traditional "land line" telephones. A cellular

telephone usually contains a "call log," which records the telephone number, date, and time of

calls made to and from the phone. In addition to enabling voice communications, cellular

telephones offer a broad range of capabilities. These capabilities include: storing names and



                                                        10
        Case 2:21-mj-00042-kjd Document 1-3 Filed 05/04/21 Page 11 of 14




phone numbers in electronic "address books;" sending, receiving, and storing text messages and

e-mail; taking, sending, receiving, and storing still photographs and moving video; storing and

playing back audio files; storing dates, appointments, and other information on personal

calendars; and accessing and downloading information from the Internet. Most cellular

telephones run computer software, giving them many of the same capabilities as personal

computers. For example, smartphone users can work with word-processing documents,

spreadsheets, and presentations. Cellular telephones may also include global positioning system

("GPS") technology for determining the location of the device.

               b.      GPS: the Global Positioning System (generally abbreviated "GPS")

consists of24 NAVSTAR satellites orbiting the Earth. Each satellite contains an extremely

accurate clock. Each satellite repeatedly transmits by radio a mathematical representation of the

current time, combined with a special sequence of numbers. These signals are sent by radio,

using specifications that are publicly available. A GPS antenna on Earth can receive those

signals. When a GPS antenna receives signals from at least four satellites, a computer connected

to that antenna can mathematically calculate the antenna's latitude, longitude, and sometimes

altitude with a high level of precision. A GPS navigation device uses the Global Positioning

System to display its current location. It often contains records of the locations where it has been.

Some GPS navigation devices can give a user driving or walking directions to another location.

These devices can contain records of the addresses or locations involved in such navigation.

               c.      IP Address: an Internet Protocol address (or simply "IP address") is a

unique numeric address used by computers on the Internet. An IP address is a series of numbers

and/or letters (e.g., 121.56.97.178). Every computer attached to the Internet must be assigned an

IP address so that Internet traffic sent from and directed to that computer may be directed



                                                 11
        Case 2:21-mj-00042-kjd Document 1-3 Filed 05/04/21 Page 12 of 14




properly from its source to its destination. Most Internet service providers control a range of IP

addresses. Some computers have static-that is, long-term-IP addresses, while other computers

have dynamic-that is, frequently changed-IP addresses.

               d.      Internet: the Internet is a global network of computers and other electronic

devices that communicate with each other. Due to the structure of the Internet, connections

between devices on the Internet often cross state and international borders, even when the

devices communicating with each other are in the same state.

       26.     Based on my training, experience, and research, I know that Target Device 1 most

likely has capabilities that allows it to serve as a smart phone, digital camera, GPS navigation

device, and access the Internet, among other things. In my training and experience, examining

data stored on such devices can uncover, among other things, evidence that reveals or suggests

who possessed or used the device.

                    ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       27.     Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensic tools.

               a.      Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only electronically stored information that might serve as direct

evidence of the crimes referenced above, but also forensic evidence that establishes how Target

Device 1 was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on Target Device 1 because:




                                                 12
        Case 2:21-mj-00042-kjd Document 1-3 Filed 05/04/21 Page 13 of 14




                      1.          Data on a storage medium can provide evidence of a file that was

once on the storage medium but has since been deleted or edited, or of a deleted portion of a file

(such as a paragraph that has been deleted from a word processing file).

                     11.          Forensic evidence on a device can also indicate who has used or

controlled the device. This "user attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at a residence.

                    111.          A person with appropriate familiarity with how an electronic

device works may, after examining this forensic evidence in its proper context, be able to draw

conclusions about how electronic devices were used, the purpose of their use, who used them,

and when.

                    1v.           The process of identifying the exact electronically stored

information on a storage medium that are necessary to draw an accurate conclusion is a dynamic

process. Electronic evidence is not always data that can be merely reviewed by a review team

and passed along to investigators. Whether data stored on a computer or cellular telephone is

evidence may depend on other information stored on such a device, and the application of

knowledge about how such a device operates. Therefore, contextual information necessary to

understand other evidence also falls within the scope of the warrant.

                     v.           Further, in finding evidence of how a device was used, the purpose

of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is

not present on a storage medium.

               b.          Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of Target Device 1

consistent with the warrant. The examination may require authorities to employ techniques,



                                                    13
        Case 2:21-mj-00042-kjd Document 1-3 Filed 05/04/21 Page 14 of 14




including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the device to human inspection in order to determine whether it is evidence

described by the warrant.

               c.      Manner of execution. Because this warrant seeks only permission to

examine devices already in law enforcement's possession, the execution of this warrant does not

involve the physical intrusion onto premises. Thus, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.

                                         CONCLUSION

       28.     I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of Target Device 1 described in Attachment A to seek the items

described in Attachment B.




       Dated at Burlington, in the District of Vermont, t h i s ~ day of May, 2021.




                                                     Christo~
                                                     Task Force Officer
                                                     Drug Enforcement Administration

                                                  - +.6
       Sworn to and subscribed before me this~ day of May, 2021.




                                                     HON. KEVIN J. DOYLE
                                                     United States Magistrate Jud




                                                14
